DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, 14-18, 21-25, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2006/0244036 A1) in view of Song (US 2016/0141049 A1).
Regarding Claim 1, Wu (Fig. 4-6) discloses an apparatus comprising an antifuse cell, the antifuse cell comprising: 
first and second nodes (node at gate 108/BL and 122/VP); 
an antifuse element (130, FG field programmable gate of OTP EPROM) and a transistor (132), the antifuse element and the transistor being coupled in series between the first and second nodes (node at gate 108 and 122 Fig. 4); 
the antifuse element comprising an antifuse gate (108, FG) having a lateral outer perimeter (perimeter of FG in Fig. 4); and 

Wu does not explicitly disclose that antifuse gate is a non-annular.
Song (Fig. 13, 14, 28, 29) discloses that antifuse gate (C13) is a non-annular (Fig. Fig. 14) for the purpose of having an anti-fuse type OTP memory cell array including a plurality of unit cells which are respectively located at cross points of a plurality of rows and a plurality of columns and the anti-fuse transistors arrayed in each column share any one of the plurality of word lines. [0009].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus comprising an antifuse cell in Wu in view of Song such that antifuse gate is a non-annular in order to have an anti-fuse type OTP memory cell array including a plurality of unit cells which are respectively located at cross points of a plurality of rows and a plurality of columns and the anti-fuse transistors arrayed in each column share any one of the plurality of word lines. [0009].
Hereinafter, unless otherwise noted all figure and paragraph references are taken from prior art of Wu.


Regarding Claim 10, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 1 wherein,

no part of the antifuse gate (108, FG)   overlaps any part of the substantially-annular first diffusion region (114) in at least one straight-line vertical cross-section (See Fig. 6).

Regarding Claim 14,  Wu (Fig. 4-6) discloses an apparatus comprising an antifuse cell, the antifuse cell comprising: 
antifuse cell, the antifuse cell comprising:
an antifuse element comprising a first antifuse electrode (112) and comprising a second antifuse electrode (114);
a pass transistor (132) comprising a first source/drain region (114), a second source/drain region (116), a channel region (region under WL between 116, 114) between the first source/drain region (114) and the second source/drain region (116), and a pass gate (110, 128/126 of  WL) operably proximate the channel region, the pass gate (110, 128/126 of WL)  being spaced from the first antifuse electrode (112); and
at least one of (a), (b), (c), and (d); where (a) is the pass gate (110, 128/126 of WL)  comprises a substantially-annular structure substantially surrounding the first antifuse electrode (112) in straight-line horizontal cross-section (See Fig. 4 and 6), (b) is the first source/drain region is substantially annular in straight-line horizontal cross-section, (c) is the second source/drain region is substantially annular in straight-line 
Wu does not explicitly disclose that a first antifuse electrode is a non-annular.
Song (Fig. 13, 14, 28, 29) discloses that a first antifuse electrode (C13) which is a non-annular (Fig. Fig. 14) and comprising a second antifuse electrode (143a) for the purpose of having an anti-fuse type OTP memory cell array including a plurality of unit cells which are respectively located at cross points of a plurality of rows and a plurality of columns and the anti-fuse transistors arrayed in each column share any one of the plurality of word lines. [0009].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an apparatus comprising an antifuse cell in Wu in view of Song such that a first antifuse electrode which is a non-annular in order to have an anti-fuse type OTP memory cell array including a plurality of unit cells which are respectively located at cross points of a plurality of rows and a plurality of columns and the anti-fuse transistors arrayed in each column share any one of the plurality of word lines. [0009].
Hereinafter, unless otherwise noted all figure and paragraph references are taken from prior art of Wu.
.The Examiner notes that term pass does not impart any structural features and is intended use of a transistor.


Regarding Claim 15, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 comprising (a): the pass gate comprising the substantially-annular structure (110, 128/126 of WL) substantially surrounding the first antifuse electrode (112) in straight-line horizontal cross-section (Fig. 4).

Regarding Claim 16, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 comprising (b): the first source/drain region (114) being substantially annular in straight-line horizontal cross-section (Fig. 4).


Regarding Claim 17, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 16 comprising (a): the pass gate comprising the substantially-annular structure (110, 128/126 of WL) substantially surrounding the first antifuse electrode (112) in straight-line horizontal cross-section (Fig. 4).

Regarding Claim 18, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 comprising (c): the second source/drain region (116) being substantially annular in straight-line horizontal cross-section (Fig. 4).

Regarding Claim 21, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 comprising (d): the


Regarding Claim 22, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 comprising at least
two of the (a), (b), (c), and (d). (For a, b, c, d, See rejections of Claims 15-21).

Regarding Claim 23, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 22 comprising at least three of the (a), (b), (c), and (d). (For a, b, c, d, See rejections of Claims 15-21).


Regarding Claim 24, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 23 comprising all four of the (a), (b), (c), and (d). (For a, b, c, d, See rejections of Claims 15-21).

Regarding Claim 25, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 
wherein the second antifuse electrode (114) comprises a diffusion region of one of n-type conductivity and p-type conductivity (P-type Fig. 6), the antifuse element comprising semiconductive material of the other of n-type conductivity (n-well between 

Regarding Claim 30, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 wherein the first antifuse electrode (112) does not elevationally overlap the second antifuse electrode (114) (Fig. 4-6).

Regarding Claim 31, Wu (Fig. 4-6) in view of Song discloses the apparatus of claim 14 wherein the second antifuse electrode (114) is everywhere laterally outward of the first antifuse electrode (112) (Fig. 4)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891